Title: To Thomas Jefferson from Samuel Brown, 4 November 1805
From: Brown, Samuel
To: Jefferson, Thomas


                  
                     Sir, 
                     Lexington Novr. 4th 1805
                  
                  I take the liberty of transmitting to you by Mr. Fowler the Skull & lower Jaw of an Animal whose species, I believe, is unknown to the Hunters & Naturalists of the western Country—It was discovered, some weeks ago, in the Great Salt Petre cave on Rock castle, covered with several feet of dry Earth. I have requested the Workmen to make diligent search for the remaining Bones of the Skeleton but, as yet no others have been found which could be supposed to belong to this animal.
                  I likewise send you a specimen of Native Nitre found in a Sand Rock cavern. The Mass from which it was broken is said to have weighed several hundred pounds. The peices of Rock contain a strong impregnation of Nitre; the workmen say fifteen per cent, sometimes forty—I am now collecting some facts & observations on this subject which in a short time I shall do myself the honor of submitting to your inspection.
                  With sentiments of the greatest respect I am Sir Yo Mo obt
                  
                     Sam Brown 
                     
                  
               